                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )
                 v.                            )              Criminal No. 19-369
                                               )
LAFON ELLIS                                    )

                             DECLARATION OF DR. DAN E. KRANE

          I, Dan E. Krane, Ph.D., declare I have personal knowledge of the following, and if called

upon to do so, could and would testify competently to the matters contained herein.

     I.      Qualifications

1.        I am the Interim Dean and Chief Administrative Officer of Wright State University’s Lake

          Campus in Celina, Ohio. I am also a professor in the Department of Biological Sciences

          with a courtesy appointment in Computer Science at Wright State University in Dayton,

          Ohio. I have recently completed a one-year term as a fellow of the American Council on

          Education at the University of Notre Dame in Notre Dame, Indiana. I have a B.S. degree

          with a double major in Biology and Chemistry from John Carroll University (Cleveland,

          Ohio), and a Ph.D. from the Biochemistry program of the Cell and Molecular Biology

          Department of the Pennsylvania State University (State College, Pennsylvania). I have

          also done postdoctoral research using the tools of molecular biology to answer questions

          in the fields of population genetics and molecular evolution in the Genetics Department of

          the Washington University Medical School (St. Louis, Missouri) and in the Department of

          Organismic and Evolutionary Biology of Harvard University (Cambridge, Massachusetts).

          I have published more than 50 scholarly papers on a variety of topics including population

          genetic studies of the genetic diversity of human populations at DNA typing loci, of

          organisms exposed to environmental stressors, and the use of DNA typing in forensic

          science. I am also the lead author of a widely used undergraduate textbook, Fundamental


                                                                                      Page 1 of 9
                                            Exhibit 3
           Concepts of Bioinformatics. I was a founding member of and two-time gubernatorial

           appointee to the Commonwealth of Virginia’s Scientific Advisory Committee, a 12-

           member panel established by statute to provide oversight and guidance to the Virginia

           Department of Forensic Science (the crime laboratory for the Commonwealth of Virginia).

           I have testified in more than 110 criminal proceedings that have involved forensic DNA

           typing (in 23 different state and district courts, several courts martial, and in five different

           federal courts within the United States, a Coronial Inquest in the State of Victoria in

           Australia, in Belfast Crown Court in Northern Ireland, the Black Friar’s Court and the

           Central Criminal Court of London, and in Oxford Crown Court in England). Included in

           those cases in which I have testified are instances where I have worked as an independent

           expert for a Coronial Inquest and in US federal court (W.D. Mich.).

     II.      Background

2.         I have been asked by attorney Khasha Attaran to assist with the evaluation of results

           generated by TrueAllele® in the case of United States v. Lafon Ellis and specifically to

           comment on the utility of access to the TrueAllele® source code and associated software

           development materials.      I have received a Cybergenetics TrueAllele® Report dated

           December 5, 2019 and materials underlying the TrueAllele® analysis generated during the

           course of testing Item 2A, swabbing of pistol.        I have also received a Cybergenetics

           Supplemental Report dated October 23, 2020 describing results from additional analyses

           conducted by Cybergenetics on these same data but using five additional probabilistic

           genotyping (PG) software systems.       I have reviewed results generated by TrueAllele® in

           many criminal cases.    I am very familiar with the conventional interpretation of DNA test

           results (e.g. as done by human experts without the assistance of probabilistic genotyping



                                                                                             Page 2 of 9
                                                Exhibit 3
        software like TrueAllele®).     Access to source code can assist with determining the

        confidence with which PG results should be considered in two significant areas:

        comprehension of the system’s behaviors and verification & validation (V&V) of those

        behaviors.

     III.   Results

3.      The December 5, 2019 report states: “TrueAllele assumed that the evidence sample data

        (Item 2A) contained three, four, or five unknown contributors, and objectively inferred

        evidence genotypes solely from these data. Degraded DNA was considered.”           And, “A

        match between the pistol (Item 2A) and Lafon Ellis (Item 4) is: 21.4 trillion times more

        probable than a coincidental match to an unrelated African-American person, 9.42

        quadrillion times more probable than a coincidental match to an unrelated Caucasian

        person, and 19.2 quadrillion times more probable than a coincidental match to an unrelated

        Hispanic person.”

4.      The October 23, 2020 report states, “The data were analyzed assuming four contributors.

        When the software was limited to under four contributors, drop-in was considered.”

        Likelihood ratios (LRs) reported for comparisons of the reference profile for Lafon Ellis to

        Item 2A, swabbing of pistol, and using each of the five systems used are:

                LRmix                              1,440
                Lab Retriever                   110,000
                likeLTD v5.5                      36,700
                likeLTD v6.3                721,000,000
                EuroForMix        2,020,000,000,000,000
               Table 1 – Derived from “DNA Match Tables” Table “1. Likelihood ratio” from
               Cybergenetics report dated October 23, 2020.

     IV.    Utility of source code in review

5.      Mathematical or technical English descriptions of intended software behaviors are not



                                                                                      Page 3 of 9
                                           Exhibit 3
     actual software behaviors.    Translations from concept to source code often involve

     compromises due to a variety of factors, usually due to resource limitations. These factors

     can include time needed for a complex algorithm to calculate an optimal solution to a

     problem as opposed to a simpler algorithm that executes much more quickly to arrive at a

     “good enough” but sub-optimal solution.          Another common factor are hardware

     limitations such as memory or CPU speed.             A longstanding example of these

     compromises in the bioinformatics space is the Clustal family of DNA and protein

     sequence alignment software programs, which are provably optimal when aligning only

     two sequences but are usually sub-optimal when simultaneously aligning three or more

     sequences—a compromise made due to the computational complexity of the algorithms.

     For more than two decades, improvements have been iteratively made to further optimize

     the multiple sequence alignment algorithms used in the Clustal software, but it is still

     incapable of provably optimal results for multiple sequence alignments.

6.   TrueAllele® uses a Markov chain Monte Carlo (MCMC) algorithm to sample variables

     when exploring possible combinations of contributor genotypes. MCMC algorithms are,

     by their sampling nature, a compromise away from optimal solutions due to computational

     complexity. While it might be economical to sample from all possible combinations of

     variables, an MCMC algorithm will not provide a provably optimal solution.

7.   It is important to understand where other compromises exist within TrueAllele® due to

     time or hardware limitations.      While the overarching MCMC algorithm used by

     TrueAllele® is an inherent compromise, a review of the actual implementation of the

     system, i.e. its source code, would provide insight into any other compromises made in

     subcomponents of its hierarchical model. An incomplete list of example subcomponents




                                                                                  Page 4 of 9
                                        Exhibit 3
     include how TrueAllele® addresses the following concepts relevant to forensic DNA

     interpretation:

        a) distinguishing between signal and noise,

        b) recognizing and accounting for stutter artifacts,

        c) peak smoothing,

        d) peak height imbalance,

        e) contributor proportions of total DNA,

        f) inhibition and differential degradation,

        g) drop-in, and

        h) population genetics considerations such as relatedness or inbreeding.

8.   While each of these concepts can and have been modeled and accounted for through

     different algorithms, each particular algorithm can be implemented variously on a spectrum

     between “optimally correct” and “fast.” Comprehending the strengths and weaknesses of

     the actual implementation is important when considering how much confidence should be

     placed in that particular implementation.

9.   It is worth noting that each of the five alternative PG programs used by Cybergenetics for

     its October 23, 2020 report are free and open-source software, accessible to anyone with

     internet access. Any hindrance to answering questions about the innerworkings of these

     programs is limited by comprehension of the biological, statistical, or programming

     concepts—not by lack of access to the source code.     Given the range of twelve orders of

     magnitude in the LRs calculated by these programs, characterizing the sources of this

     variation is possible by not only hypothetically comparing the systems as published

     algorithms, but also by evaluating their specific, actual behaviors during the calculations.




                                                                                    Page 5 of 9
                                        Exhibit 3
10.   On the subject of V&V, Christopher Steele and David Balding, co-developers of the

      likeLTD v6 software used in this case, have written:

      “Some progress can be made in evaluating the validity and performance of
      software. Courts need these kinds of evaluations to have confidence in the results
      of software-based forensic analyses. Open source software is highly desirable in
      the court environment because openness to scrutiny by any interested party is an
      invaluable source of bug reports and suggestions for improvement.” (“Statistical
      evaluation of forensic DNA profile evidence,” Annu. Rev. Stat. Its Appl., vol. 1,
      pp. 361–384, 2014.)

11.   I agree with Christopher Steele and David Balding that openness allows for greater

      scrutiny.

12.   In 2016, the International Society for Forensic Genetics (ISFG) published guidance on

      validating probabilistic genotyping software, including on “the minimum requirements for

      the validation (is it doing the right thing?) and verification (is it doing the thing right?) of

      a software program (V&V)….” (Coble, et al., “DNA Commission of the International

      Society for Forensic Genetics: Recommendations on the validation of software programs

      performing biostatistical calculations for forensic genetics applications,” Forensic Sci. Int.

      Genet., vol. 25, pp. 191–197, 2016.)     The authors cited software engineering standards as

      examples of what “can be simplified and extrapolated to forensic genetics” for probabilistic

      genotyping software development and validation.

13.   In 2018, I co-authored a letter to the editor of the Journal of Forensic Sciences on the

      subject of V&V of probabilistic genotyping software, suggesting:

      “Software-based PG approaches are necessarily rooted in collaboration between
      experts in the areas of molecular biology, population genetics, statistics, forensic
      science, computer science, and software engineering. While it is important to
      consider the perspectives of all of these disciplines on the validation issue, we think
      that the perspectives of software engineers are particularly important.” (N. Adams,
      et al., “Letter to the Editor-Appropriate Standards for Verification and Validation
      of Probabilistic Genotyping Systems,” J. Forensic Sci., vol. 63, no. 1, pp. 339–340,
      2018.)



                                                                                        Page 6 of 9
                                           Exhibit 3
14.   Software engineering V&V principles and standards emphasize access to source code and

      other software development materials for review during various V&V tasks. As ISFG

      puts it, careful review of these materials allow for informed decisions as to whether the

      PG system is “doing the thing right” (verification) as well as “doing the right thing”

      (validation).

15.   In 2016, the President’s Council of Advisors on Science and Technology (PCAST) also

      recognized these concerns:

      “These probabilistic genotyping software programs clearly represent a major
      improvement over purely subjective interpretation. However, they still require
      careful scrutiny to determine (1) whether the methods are scientifically valid,
      including defining the limitations on their reliability (that is, the circumstances in
      which they may yield unreliable results) and (2) whether the software correctly
      implements the methods. This is particularly important because the programs
      employ different mathematical algorithms and can yield different results for the
      same mixture profile.” (President’s Council of Advisors on Science and
      Technology, “Forensic Science in Criminal Courts: Ensuring Scientific Validity of
      Feature-Comparison               Methods,”                2016.             Available:
      https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/p
      cast_forensic_science_report_final.pdf)

16.   PCAST also recognized that difficulties in mixture interpretation are complicated by many

      factors, including the number of contributors to a mixture: “DNA analysis of complex

      mixtures—defined as mixtures with more than two contributors—is inherently difficult and

      even more for small amounts of DNA.”

17.   Item 2A, swabbing of pistol, was interpreted by Cybergenetics as originating from three,

      four, or five contributors. Each of these interpretations would meet the PCAST criteria

      for a “complex mixture.”

18.   Since each of the PG software systems used in this case generated a different result for the

      comparison of the reference profile of Lafon Ellis to Item 2A, swabbing of pistol, none of




                                                                                      Page 7 of 9
                                          Exhibit 3
           them can be used as an answer key or ground truth to confirm “whether the software

           correctly implements the methods.”        The most direct way to evaluate a software

           program’s implementation is to review software development materials relevant to V&V

           tasks, including source code.

      V.      Conclusion

19.        Given Cybergenetics’ inference that the number of contributors to Item 2A, swabbing of

           pistol, is three, four, or five, this sample qualifies as a “complex mixture,” complicating

           the interpretation of the data. Probabilistic genotyping, while intended to resolve such

           complications, can involve many different approaches to algorithmic design and even more

           approaches to implementation of those algorithms as software programs.               This is

           demonstrated by the range of values reported between the December 5, 2019 and October

           23, 2020 reports – spanning twelve orders of magnitude from 1,440 to over one quadrillion.

           While none of these values has been conclusively proven to be correct, or even correct as

           a particular implementation, access to the source code of the five open-source software

           programs used for the October 23, 2020 report provides opportunity for valuable insight

           into determining what differs between each program, why different results were calculated,

           and whether any of these results should be seriously questioned due to latent flaws or

           deficiencies.   Access to TrueAllele®’s source code would be similarly helpful in

           assessing whether its algorithmic design and the implementation of its algorithms as a

           software program are appropriate for use in a criminal trial. Publicly available materials

           that describe the TrueAllele® software development process are not sufficient for

           establishing that TrueAllele® has been developed in accordance with software engineering

           best practices or that it has been (or even could be) verified and validated in a way that is



                                                                                          Page 8 of 9
                                               Exhibit 3
       consistent with software engineering standards.        Access to materials supporting the

       TrueAllele® software development and V&V processes would allow an objective

       evaluation as to whether public claims of the reliable operation of TrueAllele® are

       supported by non-public materials.      Probabilistic genotyping approaches are typically

       used in the evaluation of the most complex/challenging test results (like those for the pistol

       in this case) that DNA profiling experts agree cannot be reliably evaluated with

       conventional statistical approaches. While it is important to consider the perspectives of

       experts in the areas of molecular biology, population genetics, statistics, forensic science,

       computer science, and software engineering it is particularly important that software

       engineers have the opportunity to evaluate the implementation and testing of probabilistic

       genotyping systems like TrueAllele®.

I declare the above is true and correct under the penalty of perjury, executed this 14th day of

November, 2020, in Dayton, Ohio.




                                      ________________________________

                                      Dan E. Krane




                                                                                       Page 9 of 9
                                           Exhibit 3
